Exhibit 10.1
Form of Phantom Unit Award
Copano Energy, L.L.C.
Long-Term Incentive Plan
Grant of Phantom Units
With DERs
Grantee:                    
Grant Date:                    

1.   Grant of Phantom Units with DERs. Copano Energy, L.L.C. (the “Company”)
hereby grants to you ___Phantom Units under the Copano Energy, L.L.C. Long-Term
Incentive Plan, as amended (the “Plan”) on the terms and conditions set forth
herein and in the Plan, which is incorporated herein by reference as a part of
this Agreement. This grant of Phantom Units includes a tandem Distribution
Equivalent Right (“DER”) grant with respect to each Phantom Unit. The Company
shall establish a DER bookkeeping account for you with respect to each Phantom
Unit granted hereunder that shall be credited with an amount equal to any cash
distributions made by the Company on a Unit during the period such Phantom Unit
is outstanding. In the event of any conflict between the terms of this Agreement
and the Plan, the Plan shall control. Capitalized terms used in this Agreement
but not defined herein shall have the meanings ascribed to such terms under the
Plan, unless the context requires otherwise.

2.   Regular Vesting. Except as otherwise provided in Paragraph 3 below, the
Phantom Units granted hereunder shall become vested in accordance with the
following schedule:

          Cumulative Vesting Dates   Vested Percentage
 
   
 
   
 
   
 
   
 
   

    Tandem DERs shall be subject to vesting and forfeiture under the same terms
and conditions as apply to the Phantom Units to which they correspond and, to
the extent vested, will be paid at the time of payment of the vested Phantom
Units to which they correspond. If a Phantom Unit is forfeited, the amount
credited to your tandem DER account with respect to such Phantom Unit shall be
similarly forfeited.   3.   Events Occurring Prior to Regular Vesting.

  (a)   Death or Disability. If, prior to becoming fully vested in the Phantom
Units hereby granted, you cease to be an employee of the Company or an Affiliate
as a result of your death or a disability that entitles you to benefits under
the Company’s or an Affiliate’s



 



--------------------------------------------------------------------------------



 



Exhibit 10.1
Form of Phantom Unit Award

      long-term disability plan, the Phantom Units then held by you
automatically will become fully vested on the Designated Vesting Date (as
defined below) that coincides with or immediately follows such termination.    
(b)   Other Terminations. If your employment with the Company or an Affiliate
terminates for any reason other than as provided in Paragraph 3(a) above, all
unvested Phantom Units then held by you automatically shall be forfeited.    
(c)   Copano Operations Ceases to be an Affiliate. If (i) Copano Operations
ceases to be an Affiliate, (ii) you are an employee of Copano Operations on that
date, and (iii) your employment is not transferred to the Company or an
Affiliate, the Phantom Units then held by you automatically will become fully
vested on the Designated Vesting Date (as defined below) that coincides with or
immediately follows the date Copano Operations ceases to be an Affiliate.    
(d)   Change of Control. All outstanding Phantom Units held by you automatically
shall become fully vested upon a Change of Control.

    For purposes of this Agreement, (i) “employment with the Company” or being
an “employee of the Company” shall include being an employee, consultant or a
director of the Company or an Affiliate and (ii) the “Designated Vesting Dates”
shall be February 15, May 15, August 15 or November 15.   4.   Payment. As soon
as administratively practicable after the vesting of a Phantom Unit, but not
later than five business days thereafter, you shall be paid a Unit; provided,
however, the Committee may, in its sole discretion, direct that a cash payment
be made to you in lieu of the delivery of such Unit. Any such cash payment shall
be equal to the Fair Market Value of the Unit on the date of vesting of the
Phantom Unit. If more than one Phantom Unit vests at the same time, the
Committee may elect to pay such vested Award in Units, cash or any combination
thereof, in its discretion. In addition, upon payment of a vested Phantom Unit,
you shall be paid in cash the amount credited to your tandem DER account with
respect to such vested Phantom Unit, without interest.   5.   Limitations Upon
Transfer. All rights under this Agreement shall belong to you alone and may not
be transferred, assigned, pledged, or hypothecated by you in any way (whether by
operation of law or otherwise), other than by will or the laws of descent and
distribution and shall not be subject to execution, attachment, or similar
process. Upon any attempt by you to transfer, assign, pledge, hypothecate, or
otherwise dispose of such rights contrary to the provisions in this Agreement or
the Plan, or upon the levy of any attachment or similar process upon such
rights, such rights shall immediately become null and void.   6.   Restrictions.
By accepting this grant, you agree that any Units which you may acquire upon
vesting of this award will not be sold or otherwise disposed of in any manner
which would constitute a violation of any applicable federal or state securities
laws. You also agree that (i) any certificates representing the Units acquired
under this award may bear such legend or legends as the Committee deems
appropriate in order to assure compliance with applicable securities laws,
(ii) the Company may refuse to register the transfer of the Units acquired under
this award on the transfer records of the Company if such proposed transfer
would in the opinion of counsel satisfactory to the Company constitute a
violation of any applicable securities law, and (iii) the



 



--------------------------------------------------------------------------------



 



Exhibit 10.1
Form of Phantom Unit Award

    Company may give related instructions to its transfer agent, if any, to stop
registration of the transfer of the Units to be acquired under this award.   7.
  Withholding of Tax. To the extent that the grant, vesting or payment of a
Phantom Unit results in the receipt of compensation by you with respect to which
the Company or its Affiliate has a tax withholding obligation pursuant to
applicable law, the Company or its Affiliate is authorized to withhold from any
payment due under this Agreement or from any compensation or other amount owing
to you the amount (in cash or Units that would otherwise be issued or delivered
to you) of any applicable taxes payable in respect of the lapse of restrictions
hereon and to take such other action as may be necessary in the opinion of the
Company or its Affiliate to satisfy its withholding obligations for the payment
of such taxes.   8.   Insider Trading Policy. The terms of the Company’s Insider
Trading Policy are incorporated herein by reference.   9.   Binding Effect. This
Agreement shall be binding upon and inure to the benefit of any successor or
successors of the Company and upon any person lawfully claiming under you.   10.
  Entire Agreement. This Agreement constitutes the entire agreement of the
parties with regard to the subject matter hereof, and contains all the
covenants, promises, representations, warranties and agreements between the
parties with respect to the Phantom Units granted hereby. Without limiting the
scope of the preceding sentence, all prior understandings and agreements, if
any, among the parties hereto relating to the subject matter hereof are hereby
null and void and of no further force and effect.   11.   Modifications. Except
as provided below, any modification of this Agreement shall be effective only if
it is in writing and signed by both you and an authorized officer of the
Company. Notwithstanding anything in the Plan or this Agreement to the contrary,
(a) if the Committee determines that the terms of this grant do not, in whole or
in part, satisfy the requirements of new Section 409A of the Internal Revenue
Code, the Committee, in its sole discretion, may unilaterally modify this
Agreement in such manner as it deems appropriate to cause this Award to comply
with or be treated as exempt from such section and any regulations and guidance
issued thereunder, and (b) the Committee, in its sole discretion, may
unilaterally modify this Agreement in any manner that does not materially reduce
your benefit.   12.   Governing Law. This grant shall be governed by, and
construed in accordance with, the laws of the State of Texas, without regard to
conflicts of laws principles thereof.

            Copano Energy, L.L.C.
      By:           Name:   Douglas L. Lawing        Title:   Senior Vice
President and General Counsel     

 